Citation Nr: 0822075	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  02-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether recoupment of the veteran's separation pay awarded 
September 5, 1992, in the amount of $ 73,890.99, is proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1972 to October 
1972, and from November 1975 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Muskogee in June 2007 to 
present testimony on the issue on appeal.    The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1972 to 
October 1972, and from November 1975 to September 1992.

2.  The veteran executed a special separation benefit 
agreement in August 1992, agreeing to receive $ 73,545.71 
upon his separation from service on September 5, 1992.  The 
Defense Finance Accounting Service confirmed in March 2005 
that the veteran actually received pre-tax separation pay in 
the amount of $ 73,890.99.

3.  In January 2004, the Board granted service connection for 
coronary artery disease, status post myocardial infarction.  
The Board's decision was based upon a finding of equipoise 
among the medical evidence on the issue of whether the 
veteran's hyperlipidemia and hypercholesterolemia were 
medically related to his subsequently diagnosed heart disease 
and consequent heart attack.  

4.  The RO issued its implementing rating decision in 
February 2004, establishing an initial disability rating of 
60 percent, effective from November 2000.  The veteran was 
notified of his compensation award at that time and was 
advised that his separation pay would be recouped through the 
withholding of VA compensation until the full amount of his 
separation pay is repaid.


CONCLUSION OF LAW

The recoupment of the veteran's separation pay by withholding 
his VA disability compensation, in the amount of $ 73,890.99, 
is proper. 10 U.S.C.A. § 1174 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.500, 3.700 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007), among 
other things, expanded the notification and duty to assist 
obligations owed by VA to claimants.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) 
and cases cited therein.

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.

A review of the file confirms that the veteran served on 
active duty from June 1972 to October 1972, and from November 
1975 to September 1992.  Prior to his 1992 separation, the 
veteran agreed to accept a lump sum payment pursuant to a 
special separation benefit (SSB) agreement.  That sum was 
agreed to be $ 73,545.71, based on his length of service and 
his basic pay at the time of discharge, as authorized under 
10 U.S.C.A. § 1174a.  On confirmation from Defense Finance 
Accounting Service, the veteran actually received pre-tax 
separation pay in the amount of 
$ 73,890.99 upon his separation.  

In January 2004, the Board rendered a decision which granted 
service connection for coronary artery disease, status post 
myocardial infarction.  The Board determined that the medical 
evidence was in equipoise as to whether the veteran's 
hyperlipidemia and hypercholesterolemia, which first 
manifested in service, were medically related to his 
subsequently diagnosed heart disease and myocardial 
infarction.  Based in part on the provision of 38 U.S.C.A. 
§ 3.102, the benefit of the doubt doctrine, service 
connection was granted.  

The RO issued a rating decision in February 2004, 
implementing the Board's decision and assigning an initial 
disability rating of 60 percent.  The award was made 
effective from November 2000, based upon the date of receipt 
of the veteran's claim for service connection.  The veteran 
was notified at that time that his separation pay would be 
recouped through the withholding of VA compensation until the 
full amount of his separation pay is repaid.

The law is clear in this situation.  Recoupment of the 
veteran's separation pay from his VA disability compensation 
is required by Congress under 10 U.S.C.A. 
§ 1174(h)(2), which states that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

The veteran's SSB agreement notes that it was executed under 
authority of 10 U.S.C.A. § 1174a.  The implementing 
regulation is found in 38 C.F.R. 
§ 3.700(a)(5)(i).  The language of this regulation indicates 
that "[w]here entitlement to disability compensation was 
established on or after September 15, 1981, a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of the receipt of separation pay subject to 
recoupment of the separation pay.  Where payment of 
separation pay or special separation benefits under section 
1174a was made on or before September 30, 1996, VA will 
recoup from disability compensation an amount equal to the 
total amount of separation pay or special separation 
benefits."  38 C.F.R. § 3.700(a)(5)(i).

In this case, entitlement to disability compensation was 
established by Board decision in January 2004, and thus after 
September 15, 1981.  Furthermore, special separation benefits 
were paid the veteran under 10 U.S.C.A. § 1174a in September 
1992, and therefore prior to September 30, 1996.  As such, VA 
will recoup from the veteran's compensation the total amount 
of his special separation benefits, namely 
$ 73,890.99.

The veteran's contention lies in the portion of 38 C.F.R. § 
3.700(a)(5)(i) which refers to "disability incurred in or 
aggravated by service prior to the date of the receipt of 
separation pay."  He presents the unique argument that he 
had no disability prior to his August 2000 myocardial 
infarction, and therefore 38 C.F.R. § 3.700 does not 
specifically require recoupment, as he had no disability 
prior to the receipt of separation pay in September 1992.  He 
further contends that if VA proceeds with recoupment, then 
the effective date of his award of disability compensation 
must be adjusted to September 1992, to reflect that he did 
have a disability prior to receipt of separation pay.  

It appears from the veteran's first argument that he views 
his service-connected disability to be his August 2000 heart 
attack.  In fact, however, service connection was established 
for the underlying pathology of coronary artery disease.  See 
Board decision, January 2004.  Furthermore, that grant of 
service connection was based on credible medical evidence 
that supported a finding that the veteran had the early 
symptoms of coronary artery disease (i.e., hyperlipidemia and 
hypercholesterolemia) during service, and therefore, by 
definition, prior to separation.  Thus, coronary artery 
disease was found to have been incurred in service, despite 
the diagnosis having first been made many years after 
separation.  See 38 C.F.R. § 3.303(d) (2007).  The veteran's 
argument that he had no disability in service negates the 
very basis for which service connection ultimately was 
granted.  
	
Though the Board does not have jurisdiction over the 
effective date element of the veteran's service connection 
claim for a heart disability, the following discussion is 
provided for informational purposes, in an effort to address 
his second contention that VA should either cease actions of 
recoupment of his special separation benefit or grant an 
effective date of September 1992 for the grant of service 
connection to comply with 10 U.S.C.A. § 1174.  

The veteran confuses the law of effective dates under 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 with the law 
concerning special separation benefits under 10 U.S.C.A. 
§ 1174, which are mutually exclusive.  Specifically, the 
veteran is advised that the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating the disability or a causal 
connection between the disability and service, but rather on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  In this case, VA received the 
veteran's application for compensation for a heart disability 
on November 9, 2000.  Therefore, that is the appropriate 
effective date of his award of service connection for the 
heart disability.  

The Board notes that the veteran did in fact file a timely 
notice of disagreement with the effective date assigned, in 
correspondence to VA in May 2004; however, a subsequent 
rating decision was rendered in July 2005, denying an earlier 
effective date for the grant of service connection.  The 
veteran did not appeal that 2005 decision.  Therefore, it 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.302, 20.1103 (2004).  At this stage, only 
a request for revision of the effective date premised on 
clear and unmistakable error could result in the assignment 
of an earlier effective date for the award of service 
connection.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(holding that a claimant may not raise a freestanding claim 
for an earlier effective date in an attempt to overcome the 
finality of unappealed regional office decisions assigning 
effective dates for his conditions).  

In all, recoupment of the veteran's separation pay is 
required by operation of law.  While the Board is sympathetic 
to the veteran's argument, it must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  Because the veteran received his separation pay 
before September 30, 1996, the regulation provides that VA 
will recoup an amount equal to the total amount of his 
separation pay.  

The law, as written by Congress and implemented by VA 
regulation, has been correctly applied in this case.  The 
recoupment of the full pre-tax amount of disability 
separation pay, in the amount of $ 73,890.99 received by 
veteran upon his separation from service in September 1992, 
by withholding in monthly allotments payments of disability 
compensation benefits, is required by law. 10 U.S.C.A. 
§ 1174; 38 C.F.R. § 3.700(a)(3).  As VA does not have any 
discretion in the recoupment of the separation pay, the 
veteran has failed to state a claim upon which relief may be 
granted, and the claim must be denied for lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





	(CONTINUED ON NEXT PAGE)
ORDER

The recoupment of the full pre-tax amount of separation pay 
received at separation from service, in the amount of $ 
73,890.99, by withholding VA disability compensation, is 
proper.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


